--------------------,--,--                     --




                                     UNITED STATES DISTRICT COURT                                     FILED
                                     FOR THE DISTRICT OF COLUMBIA
                                                                                                      JAN 272009
       Kareemah Bell-Boston,                                  )                                 Clerk, U.S. District and
                                                              )                                    Bankruptcy Courts
                      Plaintiff,                              )
                                                              )
                      v.                                      )       Civil Action No.      OD U149
                                                              )
       Mazza Gallerie Mall,                                   )
                                                              )
                      Defendant.                              )


                                          MEMORANDUM OPINION

              This matter is before the Court on plaintiff s pro se complaint and application to proceed

       in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

       of subject matter jurisdiction.

              The subject matter jurisdiction of the federal district courts is limited and is set forth

       generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

       only when a "federal question" is presented or the parties are of diverse citizenship and the

       amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

       plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

       plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

              Plaintiff, a resident of Landover Hills, Maryland, sues the Mazza Gallerie Mall in

       Washington, D.C. for an alleged encounter on December 17,2008, with a security officer "about

       destruction of mall furniture," who also allegedly told plaintiff "to clean up my mess, [that] he

      had a personal problem with me being inside the mall and [that] he wanted me to leave

      immediately." Compi. at 2. The complaint does not allege a violation of either the Constitution

      or federal law nor does it provide a basis for diversity jurisdiction inasmuch as plaintiff has not
demanded any amount of monetary damages. Accordingly, the complaint will be dismissed. A

separate Order accompanies this Memorandum Opinion.



                 ~
Date: January   r,   2009




                                            2